Filed 8/19/14 In re J.E. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re J.E., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                         E060231
         Plaintiff and Respondent,
                                                                         (Super.Ct.No. J246123)
v.
                                                                         OPINION
J.E.,

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Brian Saunders,

Judge. Affirmed.

         Daniel R. McCarthy, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

         A Welfare and Institutions Code section 602 juvenile wardship petition was filed

alleging that defendant and appellant J.E. (minor) committed the following offenses:



                                                             1
carrying a switchblade knife (Pen. Code, § 21510, count 1),1 possession of tools to

commit vandalism or graffiti (§ 594.2, subd. (a), count 2), and vandalism with damage

under $400 (§ 594, subd. (b)(2)(A), count 3). Minor admitted the allegation in count 3.

A juvenile court found the allegation true and dismissed the other counts. At the

disposition hearing, the court declared minor a ward and placed him on probation, in the

custody of his grandparents. Several subsequent wardship petitions were filed alleging

that minor either violated his probation or committed other offenses. The court continued

minor as a ward, but eventually found that previous dispositions had failed and that minor

needed a closed setting with substantial counseling. The court ordered him committed to

the Gateway program at a youth educational and residential facility (Gateway).

         Minor filed a timely notice of appeal regarding the disposition. We affirm.

                                   PROCEDURAL BACKGROUND

         On September 25, 2012, a juvenile wardship petition was filed, alleging that minor

committed the following offenses: carrying a switchblade knife (§ 21510, count 1),

possession of tools to commit vandalism or graffiti (§ 594.2, subd. (a), count 2), and

vandalism with damage under $400 (§ 594, subd. (b)(2)(A), count 3). Minor admitted the

allegation in count 3, and the court found the allegation true and dismissed the other

counts. The court declared minor a ward and placed him on probation, in the custody of

his grandparents.



         1   All further statutory references will be to the Penal Code, unless otherwise
noted.


                                                2
       On February 27, 2013, a juvenile wardship petition was filed alleging that minor

had violated his probation by failing to report to the probation officer as directed, failing

to return home by his curfew, and failing to report to the probation officer that he was

cited by law enforcement. Minor’s whereabouts were unknown, so a bench warrant was

issued for his arrest.

       Minor was eventually arrested on his bench warrant. At the same time, he was

arrested for other offenses and, on March 19, 2013, another juvenile wardship petition

was filed. This petition alleged that minor committed the offenses of second degree

burglary of a vehicle (Pen. Code, § 459, count 1), trespass (Pen. Code, § 602, subd. (m),

count 2), and possession of a smoking device (Health & Saf. Code, § 11364, subd. (a),

count 3). Minor admitted count 1, and the court continued him as a ward in the custody

of his grandparents. The court dismissed the other allegations, as well as the petition

dated February 27, 2013.

       On May 24, 2013, a subsequent juvenile wardship petition was filed alleging that

minor committed the offenses of assault with a deadly weapon (Pen. Code, § 245,

subd. (a)(1), count 1) and unlawful driving or taking of a vehicle (Veh. Code, § 10851,

subd. (a), count 2). Pursuant to a stipulation by the parties, the court reduced count 1 to a

misdemeanor, and minor admitted both allegations. The court continued minor as a

ward, and detained him in juvenile hall, awaiting placement in a foster care facility. The

court continued minor on probation, with a few added terms.

       On September 10, 2013, another juvenile wardship petition was filed alleging that

minor violated his probation by leaving his placement facility without permission.


                                              3
However, on the court’s own motion, the petition was dismissed. The court continued

minor as a ward and ordered him to return to the same facility.

       On October 18, 2013, a juvenile wardship petition was filed alleging that minor

violated his probation by disobeying the regulations of the placement. Specifically, it

was alleged that he: (1) altered his daily point documentation without permission;

(2) possessed a cell phone; (3) encouraged another placement client to leave the facility

without permission; and (4) insulted another minor. Minor admitted the second

allegation, and the court dismissed the other ones. At a dispositional hearing on

December 13, 2013, the court found that the prior dispositions had failed and were not

effective in rehabilitating minor. The court found it necessary to commit him in a closed

setting. In accordance with the probation officer’s recommendation, the court continued

minor as a ward, removed custody from the grandparents, and committed him to the

Gateway program. The court found that minor had a total available confinement time of

four years, with 167 days of credits.

                                        DISCUSSION

       Minor appealed and, upon his request, this court appointed counsel to represent

him. Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d

436 and Anders v. California (1967) 386 U.S. 738 [87 S.Ct. 1396, 18 L.Ed.2d 493]

setting forth a statement of the case, a summary of the facts, and one potential arguable

issue: whether the court abused its discretion in ordering that minor be placed at

Gateway. Minor has also requested this court to undertake a review of the entire record.




                                             4
      We offered minor an opportunity to file a personal supplemental brief, which he

has not done.

      Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                    DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                             HOLLENHORST
                                                                       Acting P. J.


We concur:


McKINSTER
                         J.


CODRINGTON
                         J.




                                           5